137 Ga. App. 801 (1976)
225 S.E.2d 90
ROBERTS
v.
THE STATE.
51800.
Court of Appeals of Georgia.
Submitted February 3, 1976.
Decided February 26, 1976.
*802 Smith & Portman, Alexander L. Zipperer, III, for appellant.
Andrew J. Ryan, Jr., District Attorney, Kathryn M. Aldridge, Assistant District Attorney, for appellee.
EVANS, Judge.
Defendant was convicted on accusation of the charge of criminal trespass. He was sentenced to pay a fine of $132 or to serve 6 months in the public works camps. Defendant appeals. Held:
It appears that the defendant paid the fine on September 9, 1975, before filing his appeal on September 24, 1975. This case becomes moot by reason of the payment of the fine imposed upon the accused. This court does not decide moot questions. See Blakey v. State, 31 Ga. App. 157 (120 S.E. 16); Kirksey v. Geer, 31 Ga. App. 52 (119 S.E. 440), and cits: Ogletree v. State, 63 Ga. App. 364 (11 SE2d 107); Perry v. State, 62 Ga. App. 115, 118 (8 SE2d 425); Poppell v. State, 114 Ga. App. 309 (151 SE2d 181).
Appeal dismissed. Pannell, P. J., and Marshall, J., concur.